DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

KASHWISE GLOBAL FUNDING, INC. and KASHWISE INVESTMENTS,
                      Appellants,

                                   v.

                    THE PULSE NETWORK, INC.,
                            Appellee.

                             No. 4D19-2850

                          [August 13, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. 16-14834.

  Victor K. Rones, of Law Office of Victor K. Rones, P.A., North Miami
Beach, for appellants.

  Dara L. Schottenfeld of David J. Schottenfeld, P.A., Plantation, for
appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., and KUNTZ, J., and SHEPHERD, CAROLINE, Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.